           Case 1:17-cv-09829-VEC Document 53 Filed 02/12/21 Page 1 of 1

                                                                        USDC SDNY
                                                                        DOCUMENT
UNITED STATES DISTRICT COURT                                            ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                           DOC #:
 -------------------------------------------------------------- X       DATE FILED: 2/12/2021
 KAY XANTHAKOS,                                                 :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :          17-CV-9829 (VEC)
                                                                :
 CITY UNIVERSITY OF NEW YORK, JUDITH :                                           ORDER
 BERGTRAUM, ROBERT LEMIEUX, and ALI :
 VEDAVARZ,                                                      :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS an initial pretrial conference was held on February 12, 2021;

        IT IS HEREBY ORDERED THAT:

        1. The fact discovery deadline is September 30, 2021. The expert discovery deadline is

             November 1, 2021. A pretrial conference will be held on October 1, 2021 at 10:00

             a.m. The parties must submit a joint update on the status of discovery on the

             fifteenth of every month, beginning April 15, 2021.

        2. A case management plan will be entered separately

        3. A referral to the Magistrate Judge for a settlement conference will be entered

             separately.




SO ORDERED.
                                                                    ________________________
Date: February 12, 2021                                                VALERIE CAPRONI
      New York, New York                                             United States District Judge
